Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A of Group I and Species I of Group II, readable on claims 1-7 in the reply filed on 12/22/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of “the pulleyless rolling joint or the pulleyless hinge joint coupled to the driving main body” of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  the word “slected” in Line 6 is misspelled and should be amended to recite –selected--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7
Claim 1 recites the limitations “wherein the bending joint part comprises at least one joint selected from a group of a pulleyless rolling joint, a pulleyless hinge joint, and a continuum joint” in Lines 6-8 and “the pulleyless rolling joint or the pulleyless hinge joint coupled to the driving main body” in Lines 9-10.  However, it’s unclear to the examiner how the rolling or hinge joint (111, Fig. 5) of the bending joint part (110, Fig. 5) is coupled to the driving main body (131, Fig. 5) since the driving main body is disposed at the proximal end of the endoscope and the rolling or hinge joint are disposed near a distal end as part of the bending joint part.  It’s the examiner’s understanding that Applicant may have meant to claim an additional rolling or hinge joint (135), separate from the rolling or hinge joint (111) of the bending joint part, being coupled to the driving main body as shown in Fig. 5.  Appropriate correction is required
Claim 1 recites the limitation "the pulleyless rolling joint or the pulleyless hinge joint of the driving main body" in Lines 10-11.  There is insufficient antecedent basis for this limitation in the claim since the claim only previously recites the bending joint part having a rolling or hinge joint.  Appropriate correction is required.
Claim 1 recites the limitation “a bending joint part connected to a target” in Line 2, wherein it’s unclear to the examiner what can reasonably be considered a target, since “a target” generally refers to an area of the body in which the endoscopic device is observing and/or performing an operation on.  The examiner suggests amending the claim to recite –a bending joint part connected to a working tool--.  Appropriate correction is required.
Claim 6 recites the limitation “the yawing motion and the pitching motion are complexly applied” in Lines 3-4, wherein the claim provides no frame of reference for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waterbury et al. (US Patent Application Publication No. 2019/0328467, hereinafter Waterbury).

In regard to claim 1, Waterbury discloses an endoscope cable actuation mechanism (400, Fig. 4A) comprising:
a bending joint part (230, Figs. 2C) connected to a target (258, Fig. 2C);
a driving part (410) configured to drive the bending joint part (Fig. 4, Par. 63); and
at least one pair of wire cables (222a,222b,224a,224b,226a,226b) configured to connect the bending joint part and the driving part (Fig. 4),
(230) comprises at least one joint selected from a group of a pulleyless rolling joint (240, Fig. 2C), a pulleyless hinge joint, and a continuum joint, and
wherein the driving part comprises a driving main body (410, Fig. 4); the pulleyless rolling joint or the pulleyless hinge joint coupled to the driving main body (Fig. 4 illustrates the rolling or hinge joint coupled to the main body via shaft (420)); and a driving bar (440) connected to the pulleyless rolling joint or the pulleyless hinge joint of the driving main body and connected to the wire cables (the driving bar (440) is connected to the rolling or hinge joint via wire cables (226a,226b), Fig. 4).

In regard to claim 2, Waterbury teaches further comprising a plurality of idlers (436,436) disposed at both sides of the driving main body so that the wire cables come into contact with the plurality of idlers and are bent, and configured to support and guide movement of the wire cables between the driving main body and the driving bar (Fig. 4).

In regard to claim 3, Waterbury teaches further comprising first sub idlers located at an edge of an inner wall of the driving main body (442,44) and disposed in pairs at both sides of the driving main body so that the wire cables curvedly come into contact with and pass between the pair of first sub idlers (Fig. 4).

In regard to claim 4, Waterbury teaches further comprising second sub idlers (436,436) located in pairs at both sides of the driving bar and configured to guide movement of the wire cables (Fig. 4).

In regard to claim 5, Waterbury teaches wherein multiple pairs of wire cables connect the bending joint part and the driving part for at least two degrees of freedom of the target (via pitch using wire cables (222a,222b) and yaw using wire cables (226a,226b), Fig. 2C).

In regard to claim 6, Waterbury teaches wherein the bending joint part forms a yawing motion and a pitching motion with respect to the driving part by the multiple pairs of wire cables and forms a motion in which the yawing motion and the pitching motion are complexly applied (via pitch using wire cables (222a,222b) and yaw using wire cables (226a,226b), Fig. 2C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Waterbury et al. (US Patent Application Publication No. 2019/0328467, hereinafter Waterbury) in view of Au et al. (US Patent Application Publication No. 2014/0128849, hereinafter Au).

In regard to claim 7, Waterbury teaches of a pitch driver (416) for actuating a pitching motion of the pulleyless rolling joint of the bending joint part, but is silent with respect to the pulleyless rolling joint of the bending joint part moving in a yawing motion and therefore fails to teach the at least one joint selected from a group of the pulleyless rolling joint, the pulleyless hinge joint, and the continuum joint is used as a joint for each of the yawing motion and the pitching motion, and the joints of the yawing motion and the pitching motion are alternately disposed in the bending joint part; and the driving part comprises a yaw driver and a pitch driver for the yawing motion and the pitching motion, respectively.
Au teaches of drive systems (900, Fig. 9) for providing medical instruments, such as end effectors, to be steerable in both pitch and yaw directions (Par. 38, Fig. 9).  The drive system comprises a yaw drive motor (250) and a pitch drive motor (250’) for transmitting force to tendons (221,222) and tendons (221’,222’), respectively.  The tendons extend from the drive motors (250,250’) through a pulley systems (910,910’) to the steerable portion of the shaft of the medical instrument to transmit force to the steerable portion in pitch and/or yaw (Par. 38,39, Fig. 9).
(910) of Waterbury to articulate in both pitch and yaw as taught by Au providing the medical instrument with independent control of pitch and yaw of the steerable portion of the medical instrument thereby aiding in positioning the medical instrument within a body cavity and/or adjacent target tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        February 12, 2022